DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 31 and 37 cite, “wherein the wearable device comprises a microphone to receive a voice instruction from the emergency response center and is configured to transmit the voice instruction to the kill switch.”
However, Applicant’s specification details in paragraphs: 
-[0016] discloses a small wireless transmitter (202) in their hand, and upon pressing the transmitter button, the transmitter sends a signal to activate a Personal Emergency Response console. 
-[0017] discloses a small electronic kill switch, which contains a processor (300) for processing data, a receiving unit (301) that receives an incoming wireless activation signal, a microphone (302) to receive incoming sounds, and a current circuit switch (303) that when activated by the processor (300) either from an incoming signal from the receiving unit (301) or the microphone (302).
- [0022] discloses an emergency response console from an operator as an audio method for triggering the closing of the power circuit switch thus cutting power to the television set that is plugged into it.

Further, Applicant’s specification for a kill switch describes a pluggable AC device with a microphone (See Fig 3, item 302 and Fig 2, item 204). The drawings indicate a transmitter 202 communicating via Personal Emergency Response console 203 with a kill switch 204 and operator 206.
However, the specification does not detail “a wearable device” nor “a wearable device comprises a microphone to receive a voice instruction from the emergency response center and is configured to transmit the voice instruction to the kill switch”.  
Thus, it is readily apparent the kill switch is the only device which possesses a microphone and uses voice activated technology ( See Par. [0029]). For this reason, the claim is rejected on the basis of lacking a written description requirement.






Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4, 7-9, 28-30,32-35 and 38-39 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2)  as being anticipated by Mihailidis (US 20130100268 A1).
Claim 1.  Mihailidis teaches a method of emergency assisting operation comprising: 
sensing an occurrence of an emergency event 
([0025]Described below are various embodiments of an emergency detection and response system and method, wherein one or more sensors in or near a given area can be used to detect an adverse situation in this area and respond accordingly. For example, in one embodiment, the sensor may be used to identify an emergency event, wherein the system may be configured to implement a response protocol upon such identification. In some embodiments, the system may be communicatively coupled to one or more designated devices, such that, upon identifying an adverse event, these devices may be automatically activated, deactivated and/or controlled by the system in implementing, facilitating and/or improving a potential efficiency of a given response protocol.); 
in response to the occurrence of the emergency event, transmitting a signal to a kill switch to reduce a sound interference of an electronic device
([0089] the smart home module 1020 is preconfigured to communicate wirelessly with local wirelessly actuated relay 1022 that can control a local device's access to power from a regular wall outlet 1024 or the like, for example. For instance, where a device, such as audio device 1026, is known to be commonly operated in a manner that could cause audio interference for the normal or effective operation of the system's voice recognition functions, this device 1026 may be connected to the outlet 1024 via the relay 1022, thereby allowing the controller 1008 to automatically cut power to the potentially interfering device 1026 upon detecting an emergency event in the area 1006.); and 
transmitting a call to an emergency response center
([0088] In one embodiment, the controller 1008 may be configured to dispatch an emergency message or warning to an external user (e.g. via antenna 1010), based on the processed sensory data and/or user responses.). 

Claim 4. Mihailidis teaches the method of claim 1, wherein transmitting a signal to a kill switch is generated by a wearable device ([0127] A wearable push button may nonetheless be used in conjunction with the above described embodiments, for example as a back-up or secondary detection measure, or to provide greater system versatility).

Claim 7. Mihailidis teaches the method of claim 1, wherein the electronic device comprises a video and audio player
([0070] In one exemplary embodiment, a controller of the emergency detection system may be configured to communicate with one or more smart-home devices such that the system may be configured, in accordance with one or more emergency detection and/or response protocol, to control at least one smart-home device function. Examples of smart-home devices may include, but are not limited to, devices associated with in-home lighting (e.g. ambient lights, emergency and/or back-up lighting, etc.), appliances (e.g. stove, oven, fireplace, television, radio, etc.),).

Claim 8. Mihailidis teaches the method of claim 7, wherein the video and audio player comprise a TV 
([0070] In one exemplary embodiment, a controller of the emergency detection system may be configured to communicate with one or more smart-home devices such that the system may be configured, in accordance with one or more emergency detection and/or response protocol, to control at least one smart-home device function. Examples of smart-home devices may include, but are not limited to, devices associated with in-home lighting (e.g. ambient lights, emergency and/or back-up lighting, etc.), appliances (e.g. stove, oven, fireplace, television, radio, etc.),).

Claim 9. Mihailidis teaches an emergency assisting system (Fig 10) comprising: 
a processor (1008); and 
a memory storing instructions that,
when executed by the processor, causes the processor to: 
sense an occurrence of an emergency event
([0025]Described below are various embodiments of an emergency detection and response system and method, wherein one or more sensors in or near a given area can be used to detect an adverse situation in this area and respond accordingly. For example, in one embodiment, the sensor may be used to identify an emergency event, wherein the system may be configured to implement a response protocol upon such identification. In some embodiments, the system may be communicatively coupled to one or more designated devices, such that, upon identifying an adverse event, these devices may be automatically activated, deactivated and/or controlled by the system in implementing, facilitating and/or improving a potential efficiency of a given response protocol.):
in response to the occurrence of the emergency event, transmit a signal to a kill switch to
reduce a sound interference of an electronic device
([0089] the smart home module 1020 is preconfigured to communicate wirelessly with local wirelessly actuated relay 1022 that can control a local device's access to power from a regular wall outlet 1024 or the like, for example. For instance, where a device, such as audio device 1026, is known to be commonly operated in a manner that could cause audio interference for the normal or effective operation of the system's voice recognition functions, this device 1026 may be connected to the outlet 1024 via the relay 1022, thereby allowing the controller 1008 to automatically cut power to the potentially interfering device 1026 upon detecting an emergency event in the area 1006.); and
transmit a call to an emergency response center
([0088] In one embodiment, the controller 1008 may be configured to dispatch an emergency message or warning to an external user (e.g. via antenna 1010), based on the processed sensory data and/or user responses.). 

Claim 28. Mihailidis teaches the method of claim 1, wherein the kill switch is configured to turn on and off the electronic device
([0071] For example, the system's controller may be configured to turn on or off one or more devices, lights, appliances, electronics, etc. in the home.).

Claim 29. Mihailidis teaches the method of claim 28, wherein the kill switch is connected between a power cord of the electronic device and an AC outlet
([0089] this device 1026 may be connected to the outlet 1024 via the relay 1022, thereby allowing the controller 1008 to automatically cut power to the potentially interfering device 1026 upon detecting an emergency event in the area 1006.).

Claim 30. Mihailidis teaches the method of claim 29, wherein the kill switch is configured to be plugged into the AC outlet 
([0089] this device 1026 may be connected to the outlet 1024 via the relay 1022, thereby allowing the controller 1008 to automatically cut power to the potentially interfering device 1026 upon detecting an emergency event in the area 1006.).

Claim 32. Mihailidis teaches the emergency assisting system of claim 9, wherein the kill switch is configured to turn on and off the electronic device 
([0071] For example, the system's controller may be configured to turn on or off one or more devices, lights, appliances, electronics, etc. in the home.).
Claim 33. Mihailidis teaches the emergency assisting system of claim 32, wherein the kill switch is connected between a power cord of the electronic device and an AC outlet
([0089] this device 1026 may be connected to the outlet 1024 via the relay 1022, thereby allowing the controller 1008 to automatically cut power to the potentially interfering device 1026 upon detecting an emergency event in the area 1006..

Claim 34. Mihailidis teaches the emergency assisting system of claim 32, wherein the kill switch is configured to be plugged into the AC outlet 
([0089] this device 1026 may be connected to the outlet 1024 via the relay 1022, thereby allowing the controller 1008 to automatically cut power to the potentially interfering device 1026 upon detecting an emergency event in the area 1006.).

Claim 35. Mihailidis teaches the emergency assisting system of claim 9, wherein the signal to the kill switch is transmitted by a wearable device
([0127] A wearable push button may nonetheless be used in conjunction with the above described embodiments, for example as a back-up or secondary detection measure, or to provide greater system versatility).

Claim 38. Mihailidis teaches the emergency assisting system of claim 9, wherein the electronic device comprises a video and audio player
([0070] In one exemplary embodiment, a controller of the emergency detection system may be configured to communicate with one or more smart-home devices such that the system may be configured, in accordance with one or more emergency detection and/or response protocol, to control at least one smart-home device function. Examples of smart-home devices may include, but are not limited to, devices associated with in-home lighting (e.g. ambient lights, emergency and/or back-up lighting, etc.), appliances (e.g. stove, oven, fireplace, television, radio, etc.),).

Claim 39. Mihailidis teaches the emergency assisting system of claim 38, wherein the video and audio player comprise a TV
([0070] In one exemplary embodiment, a controller of the emergency detection system may be configured to communicate with one or more smart-home devices such that the system may be configured, in accordance with one or more emergency detection and/or response protocol, to control at least one smart-home device function. Examples of smart-home devices may include, but are not limited to, devices associated with in-home lighting (e.g. ambient lights, emergency and/or back-up lighting, etc.), appliances (e.g. stove, oven, fireplace, television, radio, etc.),).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 5 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mihailidis in view of Kiff (US 20060071798 A1).
Claim 5. Mihailidis teaches the method of Claim 3, and discloses the process of detecting a fall using proximity sensors but does not specifically disclose wherein the wearable device comprises a fall sensor.
However, Kiff teaches a wearable device comprising a fall sensor ([0019] In instances where the wearable device contains embedded activity sensors (e.g., fall sensor,).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a wearable sensor with a fall sensor as taught by Kiff within the system of Mihailidis for the purpose of enhancing the wearable device to obtain an accurate reading of the status of the individual.
Claim 36. Mihailidis teaches the emergency assisting system of claim 35, and discloses the process of detecting a fall using proximity sensors but does not specifically disclose wherein the wearable device comprises a fall sensor.
However, Kiff teaches a wearable device comprising a fall sensor ([0019] In instances where the wearable device contains embedded activity sensors (e.g., fall sensor,).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a wearable sensor with a fall sensor as taught by Kiff within the system of Mihailidis for the purpose of enhancing the wearable device to obtain an accurate reading of the status of the individual.

Claim(s) 31 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Mihaildis in view of Takayama (JP H11111470 A).
Claim 31. Mihailidis teaches the method of claim 4, and discloses a wearable device which transmits messages to an emergency response center but does not specifically disclose  wherein the wearable device comprises a microphone to receive a voice instruction from the emergency response center and is configured to transmit the voice instruction to the kill switch.
However, Takayama teaches the process of receiving a voice from the emergency response center and is configured to transmit the voice instruction to the kill switch
(Pages 2, 3 - it is possible to easily set / change the daily lighting / lighting schedule and operate mode setting from the monitoring center in a user-friendly manner, and to automatically turn on / off the lighting by voice to the construction area.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a wearable device comprises a microphone to receive a voice instruction from the emergency response center and is configured to transmit the voice instruction to the kill switch as taught by Takayama within the system of Mihaildis for the purpose of enhancing the system to have a remote center to turn off devices when an individual is not responsive.

Claim 37. Mihailidis teaches the emergency assisting system of claim 35, and discloses a wearable device which transmits messages to an emergency response center but does not specifically disclose  wherein the wearable device comprises a microphone to receive a voice instruction from the emergency response center and is configured to transmit the voice instruction to the kill switch.
However, Takayama teaches the process of receiving a voice from the emergency response center and is configured to transmit the voice instruction to the kill switch
(Pages 2, 3 - it is possible to easily set / change the daily lighting / lighting schedule and operate mode setting from the monitoring center in a user-friendly manner, and to automatically turn on / off the lighting by voice to the construction area.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a wearable device comprises a microphone to receive a voice instruction from the emergency response center and is configured to transmit the voice instruction to the kill switch as taught by Takayama within the system of Mihaildis for the purpose of enhancing the system to have a remote center to turn off devices when an individual is not responsive.



Response to Arguments
Applicant's arguments filed 6/15/2022 have been fully considered but they are not persuasive. 

For claims 1 and 9, Applicant states that the prior art fails to disclose or teach at least the features of the amended Claim 1 including: “in response to the occurrence of the emergency event, transmitting a signal to a kill switch to reduce a sound interference of an electronic device; and transmitting a call to an emergency response center”
The Examiner disagrees as the prior art of Mihailidis anticipates the claimed invention. 
Hence, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Moreover, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/               Examiner, Art Unit 2689                           

/JOSEPH H FEILD/               Supervisory Patent Examiner, Art Unit 2689